Case 4:20-cr-00276-GKF Document 178 Filed in USDC ND/OK on 09/03/21 Page 1 of 21




                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF OKLAHOMA

 UNITED STATES OF AMERICA,                             )
                                                       )
                 Plaintiff,                            )
                                                       )
 v.                                                    )       Case No. 20-CR-00276-GKF
                                                       )
 SHANNON JAMES KEPLER,                                 )
                                                       )
                 Defendant.                            )

                                       OPINION AND ORDER

         This matter comes before the court on the Motion for Judgment of Acquittal Pursuant to

 Federal Rule of Civil Procedure 29(c)(1) [Doc. 112] of defendant Shannon James Kepler. For the

 reasons set forth below, the motion is granted as to Count Three, but denied as to Count Two.

                                   Background/Procedural History

         On August 5, 2014, defendant Shannon J. Kepler fired multiple shots in a residential

 neighborhood, resulting in the shooting and killing of Jeremey Lake. Mr. Kepler asserts that he

 shot Mr. Lake in self-defense. During the incident, Mr. Kepler also fired shots in the direction of

 Michael Hamilton, a 13-year-old minor and Mr. Lake’s half-brother, and Lisa Kepler, Mr. Kepler’s

 daughter.

         Mr. Kepler was charged with one count of murder in the first degree in violation of Okla.

 Stat. tit. 21, § 701.7 and two counts of shooting with intent to kill in violation of Okla. Stat. tit. 21,

 § 652, in case no. CF-2014-3952 in the District Court in and for Tulsa County, State of Oklahoma.

         Mr. Kepler was tried four times in state court. In the first trial, in November 2016, the jury

 convicted Mr. Kepler of two counts of reckless conduct with a firearm, but declared itself hung

 with respect to the murder charge. The second trial, which occurred in February 2017, resulted in

 a hung jury as to murder in the first degree. The third trial, which occurred in June and July 2017,
Case 4:20-cr-00276-GKF Document 178 Filed in USDC ND/OK on 09/03/21 Page 2 of 21




 also resulted in a hung jury as to the murder count. In October of 2017, the fourth jury convicted

 Mr. Kepler of the lesser-included offense of manslaughter in the first degree – heat of passion and

 sentenced him to fifteen years imprisonment.

        Mr. Kepler appealed his convictions to the Oklahoma Court of Criminal Appeals. While

 the appeal of the manslaughter conviction was pending, on July 9, 2020, the U.S. Supreme Court

 issued its decision in McGirt v. Oklahoma, — U.S. —, 140 S. Ct. 2452 (2020), which held that the

 Muscogee (Creek) reservation had not been disestablished for purposes of federal criminal law.

 Thus, parts of Tulsa County remain “Indian Country” as defined by the federal Major Crimes Act,

 18 U.S.C. § 1153, which grants exclusive jurisdiction to the federal government over crimes,

 including murder, committed by an Indian in Indian Country. In the appeal of the manslaughter

 conviction, on March 18, 2021, the Oklahoma Court of Criminal Appeals ultimately concluded

 that the State of Oklahoma lacked jurisdiction to prosecute Mr. Kepler, who is an Indian.

        Anticipating Mr. Kepler’s state court conviction being vacated, on November 5, 2020, the

 United States Attorney sought and obtained an indictment from a federal grand jury. The

 indictment charges Mr. Kepler with the following offenses: (1) first degree murder in Indian

 Country pursuant to 18 U.S.C. §§ 1151, 1153, and 1111; (2) causing death by using and

 discharging a firearm during and in relation to crimes of violence pursuant to 18 U.S.C. § 924(j);

 and (3) assault with a dangerous weapon in Indian Country, 18 U.S.C. §§ 1151, 1153, and

 113(a)(3). [Doc. 2].

        Mr. Kepler filed a motion seeking to dismiss the indictment in its entirety. [Doc. 52]. With

 respect to Count Two, Mr. Kepler argued: (1) the indictment was duplicitous as it charged two

 separate offenses, and (2) the applicable statute of limitations had run to the extent the charge was

 premised on second-degree murder. Mr. Kepler challenged Count Three based on the relevant




                                                 -2-
Case 4:20-cr-00276-GKF Document 178 Filed in USDC ND/OK on 09/03/21 Page 3 of 21




 statute of limitations, and raised the additional argument that prosecution for the offense violated

 the Double Jeopardy Clause. The court denied the motion in a January 7, 2021 Opinion and Order.

 [Doc. 60]. Therein, the court stated that the denial was without prejudice to the reassertion of more

 thorough argument regarding the applicable statute of limitations to Count Three. [Id. at 9].

         On April 26, 2021, a jury found Mr. Kepler not guilty as to Count One of the Indictment.

 However, the jury found Mr. Kepler guilty of Count Two, finding that Mr. Kepler caused the death

 of another in Indian Country through the use and discharge of a firearm during and in relation to

 the commission of second-degree murder. The jury also found Mr. Kepler guilty on Count Three.

 [Doc. 111]. Mr. Kepler is currently scheduled to be sentenced on December 2, 2021 at 9:30 a.m.

 [Doc. 177].

         On May 10, 2021, Mr. Kepler filed a Motion for Judgment of Acquittal Pursuant to Rule

 29(c)(1) as to both Count Two and Count Three. [Doc. 112]. Mr. Kepler raises three arguments

 related to Count Three: (1) the court lacked jurisdiction as to Count Three because the State of

 Oklahoma has not set aside Mr. Kepler’s state-court conviction for assault; (2) the applicable

 statute of limitations has run; and (3) the evidence of intent was insufficient to support the

 conviction, particularly in light of the court’s instruction to the jury as to transferred intent. [Doc.

 112, pp. 3-5]. With respect to Count Two, Mr. Kepler initially argued that the applicable statute

 of limitations had lapsed. [Doc. 112, pp. 5-6]. On May 14, 2021, Mr. Kepler filed a supplement

 to his motion raising the additional argument that second-degree murder is not a crime of violence.

 [Doc. 124].

                                        Count Three Analysis

         As previously stated, Mr. Kepler challenges his Count Three conviction on three grounds:

 (1) lack of jurisdiction; (2) statute of limitations; and (3) insufficient evidence of intent. [Doc.




                                                  -3-
Case 4:20-cr-00276-GKF Document 178 Filed in USDC ND/OK on 09/03/21 Page 4 of 21




 112, pp. 3-5]. The court first considers Mr. Kepler’s jurisdictional challenge.

        A.      Lack of Jurisdiction

        Mr. Kepler asserts that, because his state-court reckless conduct with a firearm convictions

 have not been vacated, this court lacked jurisdiction. As discussed in this court’s January 7, 2021

 Opinion and Order, the Fifth Amendment’s Double Jeopardy Clause provides that “no person shall

 . . . be subject for the same offence to be twice put in jeopardy of life or limb.” U.S. Const. amend.

 V (emphasis added). “As originally understood . . . an ‘offence’ is defined by a law, and each law

 is defined by a sovereign. So where there are two sovereigns, there are two laws, and two

 ‘offences.’” Gamble v. United States, — U.S. —, 139 S. Ct. 1960, 1965 (2019). Thus, “a

 defendant may be indicted, prosecuted, and convicted in federal court for illegal conduct

 punishable under a federal statute even after a state court has convicted defendant under a state

 statute for the same conduct” without implicating Double Jeopardy concerns. United States v.

 Andersen, 940 F.2d 593, 596 (10th Cir. 1991) (citing Abbate v. United States, 359 U.S. 187

 (1959)); see also Gamble, 139 S. Ct. at 1964 (“Under this ‘dual-sovereignty’ doctrine, a State may

 prosecute a defendant under state law even if the Federal Government has prosecuted him for the

 same conduct under a federal statute. . . . Or the reverse may happen.”). Pursuant to the dual

 sovereignty doctrine, that Mr. Kepler was previously charged, prosecuted, and convicted in

 Oklahoma state court for the offense of reckless conduct with a firearm arising from the same

 incident does not deprive the court of jurisdiction. That is, Mr. Kepler may be federally prosecuted

 and punished for the same conduct, and a judgment of acquittal is not warranted on this basis.

        B.      Statute of Limitations

        Mr. Kepler also seeks a judgment of acquittal as to Count Three because the applicable

 statute of limitations has expired. The government asserts that the statute of limitations for




                                                 -4-
Case 4:20-cr-00276-GKF Document 178 Filed in USDC ND/OK on 09/03/21 Page 5 of 21




 offenses against children found in 18 U.S.C. § 3283 applies. 1 Mr. Kepler opposes application of

 § 3283 and has previously argued that the five-year statute of limitations provided in § 3282

 applies. See [Doc. 52, p. 6].

        Pursuant to 18 U.S.C. § 3283, “[n]o statute of limitations that would otherwise preclude

 prosecution for an offense involving the sexual or physical abuse, or kidnaping, of a child under

 the age of 18 years shall preclude such prosecution during the life of the child, or for ten years

 after the offense, whichever is longer.” Prior to 1990, the general five-year statute of limitations

 applicable to non-capital offenses applied to child physical and sexual abuse. See 18 U.S.C. §

 3282. However, “[i]n 1990, Congress enacted the Victims of Child Abuse Act, which included a

 specific statute of limitations for child abuse offenses . . . . See 18 U.S.C. § 3509(k). In 1994,

 section 3509(k) was recodified without change as 18 U.S.C. § 3283.” United States v. Nader, 425

 F. Supp. 3d 619, 623 (E.D. Va. 2019) (internal footnote omitted) (formatting altered from original).

 As previously recognized by this court, one Circuit Court of Appeals stated that, in enacting §

 3283, “Congress . . . evinced a general intention to ‘cast a wide net to ensnare as many offenses




 1
  Contrary to the government’s assertion, the court did not previously rule that § 3283 applied. See
 [Doc. 130, p. 6]. Rather, the court stated:

        The Indictment alleges that Mr. Kepler, with the intent to do bodily harm, assaulted
        M.H. by discharging a firearm. The government has proffered evidence that, at the
        time, M.H. was a minor and sustained physical injury. Under the circumstances,
        the court is inclined to conclude that the alleged violation of § 113(a)(3) constitutes
        an “offense involving . . . the physical abuse” of a child under the age of 18 years
        and the statute of limitations in § 3283 applies. Thus, the motion to dismiss on this
        issue is denied at this time. However, as previously stated, the issue is one of first
        impression and the parties presented little argument as to the applicable limitation
        period in their briefs. Accordingly, the denial of the motion on this issue is without
        prejudice to its reassertion in more thorough briefing, particularly with respect to
        whether the crime constitutes “physical abuse.”

 [Doc. 60, p. 9 (internal footnote omitted)].


                                                 -5-
Case 4:20-cr-00276-GKF Document 178 Filed in USDC ND/OK on 09/03/21 Page 6 of 21




 against children as possible.’” United States v. Schneider, 801 F.3d 186, 196 (3d Cir. 2015)

 (quoting United States v. Dodge, 597 F.3d 1347, 1355 (11th Cir. 2010)). Regardless, however,

 the court is bound by the maxim of statutory construction that “[w]hen the statute’s language is

 plain, the sole function of the courts—at least where the disposition required by the text is not

 absurd—is to enforce it according to its terms.” Dodd v. United States, 545 U.S. 353, 359 (2005)

 (quoting Hartford Underwriters Ins. Co. v. Union Planters Bank, N.A., 530 U.S. 1, 6 (2000)).

        As stated above, § 3283 applies to “an offense involving the sexual or physical abuse . . .

 of a child under the age of 18 years.” Section 3283 does not define “sexual or physical abuse.”

 Where a statute does not define a term, the court must apply the “ordinary, everyday meaning.”

 United States v. Wagner, 951 F.3d 1232, 1256 (10th Cir. 2020) (quoting United States v. Dobbs,

 629 F.3d 1199, 1203 (10th Cir. 2011)). “In doing so, [the court] must also consider both the

 specific context in which the word is used and the broader context of the statute as a whole.”

 United States v. Theis, 853 F.3d 1178, 1181 (10th Cir. 2017).

        The ordinary, everyday meaning of “abuse” connotes physical injury as the result of

 physical maltreatment. Black’s Law Dictionary, Abuse (11th ed. 2019); see also “Abuse, n.”

 Oxford’s English Dictionary Online (June 2021), last accessed Sept. 1, 2021; Merriam-Webster

 Dictionary Online, last accessed Sept. 1, 2021. Looking to the context of the statute as a whole,

 based on the section’s legislative history, courts have previously construed § 3283 in light of the

 definitions included 18 U.S.C. § 3509. See United States v. Diehl, 775 F.3d 714, 720 (5th Cir.

 2015); United States v. Carpenter, 680 F.3d 1101, 1103 (9th Cir. 2012); United States v.

 Coutentos, 651 F.3d 809, 816-17 (8th Cir. 2011). Section 3509 defines “physical injury” to include

 “lacerations, fractured bones, burns, internal injuries, severe bruising or serious bodily harm.” 18

 U.S.C. § 3509(a)(4). The plain meaning of “laceration” connotes a torn or ragged wound, usually




                                                -6-
Case 4:20-cr-00276-GKF Document 178 Filed in USDC ND/OK on 09/03/21 Page 7 of 21




 of some depth. Merriam-Webster Dictionary Online, last accessed Sept. 1, 2021. “Serious bodily

 harm” connotes “serious bodily injury,” which is defined as “[s]erious physical impairment of the

 human body; esp., bodily injury that creates a substantial risk of death or that causes serious,

 permanent disfigurement or protracted loss or impairment of the function of any body part or

 organ.” “Serious Bodily Injury,” Black’s Law Dictionary (11th ed. 2019); see also 18 U.S.C. §

 1365(h)(3); 18 U.S.C. § 113(b)(2); 18 U.S.C. § 2246(4).

        As recognized by the court in its January 7, 2021 Opinion and Order, courts have declined

 to limit themselves to the elements of the charged offense, but instead consider the underlying

 facts to determine the applicability of § 3283. See Schneider, 801 F.3d at 196-97; United States v.

 Maxwell, — F. Supp. 3d —, 2021 WL 1518675, at **6-7 (S.D.N.Y. Apr. 16, 2021); see also

 Weingarten v. United States, 865 F.3d 48, 60 (2d Cir. 2017) (recognizing “it would present no

 practical difficulty or unfairness to apply a fact-based approach to § 3283”). Looking to the facts

 of this case, Michael Hamilton testified that he was not struck by a bullet. [Doc. 142, p. 229:18-

 20]. Hamilton testified that he did receive a “little nick” on his arm from concrete or debris on the

 porch. [Id. at p. 229:21-23]. The nick “didn’t bleed much” and did not require a Band-Aid. [Id.

 at pp. 229:21-25, 240:6-10].

        Applying the ordinary, everyday meaning of “physical abuse” in the context of § 3283 as

 a whole, as the court must, the “little nick” received by Mr. Hamilton does not qualify as abuse.

 Mr. Hamilton’s wound was not the result of physical maltreatment, nor was it of the serious nature

 required to constitute physical injury. Rather, the testimony at trial suggests it was caused by a

 brick fragment broken and propelled by a ricochet bullet. [Doc. 142, p. 239:11-24]. Thus, under

 the circumstances, the violation of § 113(a) did not constitute an “offense involving . . . the physical

 abuse” of a child, and § 3283 is inapplicable. Instead, the five-year statute of limitations generally




                                                  -7-
Case 4:20-cr-00276-GKF Document 178 Filed in USDC ND/OK on 09/03/21 Page 8 of 21




 applicable to non-capital crimes applies. 18 U.S.C. § 3282. Because the crime occurred in 2014

 but Mr. Kepler was not federally indicted until over six years later, the offense is time-barred. Mr.

 Kepler’s motion for judgment of acquittal pursuant to Federal Rule of Civil Procedure 29 is granted

 in this respect. 2

                                           Count Two Analysis

         As stated above, Mr. Kepler challenges his Count Two conviction on two separate grounds.

 First, he reasserts his prior argument that the applicable statute of limitations has lapsed. Second,

 he argues that second-degree murder is not a “crime of violence” as required by 18 U.S.C. § 924(j).

 The court separately considers each argument.

         A.       Statute of Limitations

         First, with respect to the statute of limitations, the court previously rejected Mr. Kepler’s

 argument in its January 7, 2021 Opinion and Order. [Doc. 60, pp. 7-8]. Significantly, Mr. Kepler

 offers no authority in support of his argument that the five-year statute of limitations applies.

 Rather, Mr. Kepler criticizes the court’s prior reliance on United States v. Melgar-Cabrera, 892

 F.3d 1053 (10th Cir. 2018), because the decision did not concern the applicable statute of

 limitations. Mr. Kepler is correct that the Tenth Circuit did not consider the applicable statute of

 limitations in Melgar-Cabrera. However, in that case, the court unambiguously concluded that §

 924(j) constitutes a “discrete crime,” rather than a sentencing enhancement, and recognized “a

 defendant may receive the death penalty under section 924(j).” Id. at 1060 (quoting United States

 v. Julian, 633 F.3d 1250 (11th Cir. 2011)). “An indictment for any offense punishable by death

 may be found at any time without limitation.” 18 U.S.C. § 3281. Further, the district court in




 2
   Because the court concludes that judgment of acquittal should be granted based on the applicable
 statute of limitations, the court need not consider the sufficiency of the evidence of intent.


                                                  -8-
Case 4:20-cr-00276-GKF Document 178 Filed in USDC ND/OK on 09/03/21 Page 9 of 21




 Hargrove considered this exact issue—the statute of limitations applicable to a § 924(j) offense—

 regardless of the procedural posture of the case. See United States v. Hargrove, Nos. 03-20192-

 CM, 12-2180-CM, 2013 WL 4787917, at *4 (D. Kan. Sept. 9, 2013), appeal dismissed, United

 States v. Hargrove, 558 F. App’x 807, 810 (10th Cir. 2014) (unpublished). As previously stated,

 the court finds the reasoning in that case persuasive. 3 [Doc. 60, pp. 7-8]; see also United States v.

 Ledbetter, No. 15-CR-80, 2015 WL 5117979, at **10-11 (S.D. Ohio Sept. 1, 2015). For all these

 reasons, the court declines to depart from its prior ruling in this case, and Mr. Kepler’s motion for

 judgment of acquittal as to Count Two is denied in this regard.

        B.       Crime of Violence

        The court next turns to Mr. Kepler’s argument that second-degree murder is not a “crime

 of violence.”

                 1.     Background

        Mr. Kepler was convicted of a § 924(j) offense, which criminalizes causing the death of a

 person through use of a firearm while in the course of a violation of 18 U.S.C. § 924(c). Section

 924(c) makes it a crime to use or discharge a firearm during and in relation to any “crime of

 violence” for which a person may be prosecuted in a court of the United States. The definition of

 “crime of violence” is found in 18 U.S.C. § 924(c)(3). The statutory definition contains both an

 “elements clause” and a “residual clause.” The elements clause defines an offense as a crime of

 violence if it is a felony and “has as an element the use, attempted use, or threatened use of physical




 3
   Mr. Kepler points out that, at the time of the Hargrove decision, the Tenth Circuit did not
 recognize a § 924(j) offense as a discrete crime, but rather characterized it as a sentencing
 enhancement. However, the same reasoning applies. Hargrove, 2013 WL 4787917, at *4 (citing
 cases for the principle that 924(j) offense is not barred, regardless of whether the statute of
 limitations has run on the underlying crime, even though the underlying crime constitues an
 element of a § 924(j) offense).


                                                  -9-
Case 4:20-cr-00276-GKF Document 178 Filed in USDC ND/OK on 09/03/21 Page 10 of 21




  force against the person or property of another.” 18 U.S.C. § 924(c)(3)(A). The residual clause

  defines an offense as a crime of violence if it, “by its nature, involves a substantial risk that physical

  force against the person or property of another may be used in the course of committing the

  offense.” 18 U.S.C. § 924(c)(3)(B). In United States v. Davis, the Supreme Court held the residual

  clause, 18 U.S.C. § 924(c)(3)(B), to be unconstitutionally vague. United States v. Davis, 139 S.

  Ct. 2319, 2336 (2019). Thus, the court considers only the elements clause.

          Pursuant to the categorical approach, the court must “focus solely on whether the elements

  of the crime of conviction sufficiently match the elements of [the generic crime], while ignoring

  the particular facts of the case.” 4 Mathis v. United States, — U.S. —, 136 S. Ct. 2243, 2248 (2016).

  If the elements of the statute of conviction are the same as the generic offense, or are defined more

  narrowly, then the conviction qualifies as a “crime of violence.” See Descamps v. United States,

  570, U.S. 254, 133 S. Ct. 2276, 2283 (2013). However, if the elements of the statute of conviction

  “sweep[] more broadly” than, or cover more conduct than, the generic criminal offense, then the

  statute of conviction cannot serve as a “crime of violence.” Id.; see also Mathis, 136 S. Ct. at

  2248. “An offense does not qualify as a ‘[crime of violence]’ unless the least serious conduct it

  covers falls within the elements clause.” 5 Borden v. United States, 141 S. Ct. 1817, 1832 (2021)

  (Kagan, J., plurality concurrence) (emphasis in original).



  4
    Neither Mr. Kepler nor the government argue that § 1111’s definition of second-degree murder
  is divisible and therefore the modified categorical approach applies. See also United States v.
  Chanthadara, 230 F.3d 1237, 1258 (10th Cir. 2000) (“[S]econd-degree murder requires the
  government to prove: (1) the unlawful killing of a human being, and (2) malice aforethought.”);
  Sarracino v. United States, No. CV-16-734-MCA-CG, 2017 WL 3822741, at **5-6 (D.N.M. Aug.
  30, 2017).
  5
    The U.S. Supreme Court has recognized “[i]n interpreting [the definition of violent felony found
  in] § 16(a), ‘we cannot forget that we ultimately are determining the meaning of the term ‘crime
  of violence.’” Borden v. United States, 141 S. Ct. 1817, 1830 (2021) (quoting Leocal v. Ashcroft,
  543 U.S. 1, 11 (2004)).


                                                    - 10 -
Case 4:20-cr-00276-GKF Document 178 Filed in USDC ND/OK on 09/03/21 Page 11 of 21




         As previously stated, a jury found Mr. Kepler guilty of a violation of § 924(j) by use of a

  firearm in committing the underlying offense of second-degree murder. [Doc. 111]. Murder in

  the second-degree requires the government to prove, beyond a reasonable doubt, the following:

  (1) the defendant caused the death of the victim named in the indictment; (2) the defendant killed

  the victim with malice aforethought; (3) the defendant is an Indian person; and (4) the killing

  took place in Indian Country. 10th Cir. Pattern Criminal Jury Instr. § 2.53 (emphasis added). The

  “malice aforethought element is satisfied by: (1) intent-to-kill without the added ingredients of

  premeditation and deliberation; (2) intent-to-do-serious-bodily-injury; (3) depraved-heart; or (4)

  commission of [certain felonies].” United States v. Wood, 207 F.3d 1222, 1228 (10th Cir. 2000)

  (quoting United States v. Pearson, 159 F.3d 480, 486 (10th Cir. 1998)). The Tenth Circuit “ha[s]

  also held that malice aforethought ‘may be established by evidence of conduct which is reckless

  and wanton, and a gross deviation from a reasonable standard of care, of such a nature that a jury

  is warranted in inferring that defendant was aware of a serious risk of death or serious bodily

  harm.’” Wood, 207 F.3d at 1228 (quoting United States v. Soundingsides, 820 F.2d 1232, 1237

  (10th Cir. 1987)).

         In the motion, Mr. Kepler directed the court to a Ninth Circuit decision, United States v.

  Begay, 934 F.3d 1033 (9th Cir. 2019), in which that Circuit held that “[s]econd degree murder

  does not constitute a crime of violence under the elements clause—18 U.S.C. § 924(c)(3)(A)—

  because it can be committed recklessly.” Id. at 1038. In response, on June 1, 2021, the government

  cited the Tenth Circuit’s decision in United States v. Pam, 867 F.3d 1191 (10th Cir. 2017), in

  which the court concluded “a statute requiring proof only that the defendant acted willfully and

  with reckless disregard for the risk posed by that act to another person may categorically involve

  the use of physical force.” Id. at 1208. Less than two weeks later, however, the U.S. Supreme




                                                - 11 -
Case 4:20-cr-00276-GKF Document 178 Filed in USDC ND/OK on 09/03/21 Page 12 of 21




  Court issued a plurality decision in Borden v. United States, 141 S. Ct. 1817, 210 L. Ed. 2d 63

  (2021). There, five of the Justices concluded that criminal offenses with a mens rea of recklessness

  do not qualify as an offense entailing “use . . . of physical force against the person of another.”

  This court then directed the parties to submit supplemental briefing regarding Borden as it relates

  to Mr. Kepler’s argument that second-degree murder is not a “crime of violence.” [Doc. 158].

  Those briefs [Doc. 168; Doc. 169] have now been filed, and this court must determine whether

  second-degree murder qualifies as a “crime of violence” under the elements clause of §

  924(c)(3)(A) in the wake of Borden—an issue of first impression in this Circuit.

                 2.      Summary of Borden v. United States, 141 S. Ct. 1817 (2021)

         In Borden, the Court considered an issue left open by prior decisions—whether a crime

  that “requires only a mens rea of recklessness” can qualify as an offense that “has as an element

  the use, attempted use, or threatened use of physical force against the person of another.” 6 Id. at

  1821-22. Justice Kagan, in an opinion joined by Justices Breyer, Sotomayor, and Gorsuch,

  concluded that crimes with a mens rea of recklessness are not offenses requiring the “use of

  physical force against the person of another,” because “[t]hey do not require . . . the active

  employment of force against another person” as demanded by the phrase “against the person of

  another” when modifying “use of force.” Id. at 1825, 1834. However, at the outset, it is important

  to recognize that Justice Kagan explicitly reserved the issue of whether offenses with mental states



  6
    In Leocal v. Ashcroft, the Court held that an offense having an element of the use of physical
  force against the person of another “requir[es] a higher mens rea than . . . merely accidental or
  negligent conduct.” 543 U.S. at 10. However, the Court reserved the issue of “whether a state or
  federal offense that requires proof of the reckless use of force against a person or property of
  another qualifies as a crime of violence.” Id. at 13. Similarly, in Voisine v. United States, the
  Court held that the language of § 921(a)(33)(A) “encompasses acts of force undertaken
  recklessly,” but noted the decision “d[id] not resolve whether § 16 includes reckless behavior.”
  136 S. Ct. 2272, 2280 n.4 (2016).



                                                 - 12 -
Case 4:20-cr-00276-GKF Document 178 Filed in USDC ND/OK on 09/03/21 Page 13 of 21




  between    recklessness    and   knowledge—“often        called   ‘depraved    heart’   or   ‘extreme

  recklessness’”—fall within the elements clause. Borden, 141 S. Ct. at 1825 n.4. Thus, Justice

  Kagan’s plurality opinion was limited to what this court will refer to as “ordinary recklessness”—

  a “less culpable mental state” than purpose or knowledge. Id. at 1824.

         Justice Kagan first considered the “four states of mind, as described in modern statutes and

  cases, that may give rise to criminal liability,” which are, “in descending order of culpability:

  purpose, knowledge, recklessness, and negligence.” Id. at 1823. The court need not consider

  purposeful or negligent conduct to determine the issue presented and therefore analyzes only

  knowledge and recklessness.

         A person “acts knowingly when ‘he is aware that [a] result is practically certain to follow

  from his conduct,’ whatever his affirmative desire.” Id. (quoting United States v. Bailey, 444 U.S.

  394, 404 (1980)). That is, when the actor “makes a deliberate choice with full awareness of

  consequent harm.” Id. A person acts recklessly, on the other hand, “when he ‘consciously

  disregards a substantial and unjustifiable risk’ attached to his conduct, in ‘gross deviation’ from

  accepted standards.” Id. at 1824 (quoting MODEL PENAL CODE § 2.02(c)). However, “[t]hat risk

  need not come anywhere close to a likelihood.” Id.

         Looking to the definition of “violent felony” (and therefore “crime of violence”)—“an

  offense requiring the ‘use of physical force against the person of another’”—Justice Kagan

  reasoned “[t]he phrase ‘against another,’ when modifying the ‘use of force,’ demands that the

  perpetrator direct his action at, or target, another individual. Reckless conduct is not aimed in that

  prescribed manner.” Id. at 1825; see also id. at 1826 (“The critical context here is the language

  that ‘against another’ modifies—the ‘use of physical force.’ As just explained, ‘use of force’

  denotes volitional conduct.”). Justice Kagan offered the example of a reckless driver who hits a




                                                  - 13 -
Case 4:20-cr-00276-GKF Document 178 Filed in USDC ND/OK on 09/03/21 Page 14 of 21




  pedestrian he did not see, explaining

         the reckless driver has not directed force at another: He has not trained his car at
         the pedestrian understanding he will run him over. To the contrary, his fault is to
         pay insufficient attention to the potential application of force. Because that is so—
         because his conduct is not opposed to or directed at another—he does not come
         within the elements clause. He has not used force “against” another person in the
         targeted way that clause requires.

  Id. at 1827 (internal citation omitted). Thus, because offenses with a mens rea of recklessness do

  not require “the active employment of force against another person,” they do not qualify as “crimes

  of violence.” Id. at 1834.

         Justice Thomas, in a separate opinion, concurred in the conclusion that reckless mens rea

  offenses do not fall within the elements clause definition of “crime of violence,” but focused on

  the phrase “use of physical force,” rather than “against the person of another.” 7 Id. at 1835. “Use

  of physical force” he reasoned “has a well-understood meaning applying only to intentional acts

  designed to cause harm.’” Id. (quoting Voisine, 136 S. Ct. at 2279, 2290). In so concluding,

  Justice Thomas referred to his previous dissent in Voisine. Id. Thus, it is necessary to look to that

  dissent.

         There, Justice Thomas, who was joined by Justice Sotomayor, reasoned, “a ‘use’ . . . is an

  inherently intentional act—that is, an act done for the purpose of causing certain consequences or

  at least with knowledge that those consequences will ensue.” Voisine, 136 S. Ct. at 2283.

  Applying this principle, Justice Thomas provided the following illustration:

                 To illustrate where I part ways with the majority, consider different mental
         states with which a person could create and apply force. First, a person can create
         force intentionally or recklessly. For example, a person can intentionally throw a
         punch or a person can crash his car by driving recklessly. Second, a person can
         intentionally or recklessly harm a particular person or object as a result of that force.
         For example, a person could throw a punch at a particular person (thereby


  7
   Chief Justice Roberts, Justice Kavanaugh, Justice Alito, and Justice Barrett dissented in an
  opinion authored by Justice Kavanaugh. Id. at 1837.


                                                  - 14 -
Case 4:20-cr-00276-GKF Document 178 Filed in USDC ND/OK on 09/03/21 Page 15 of 21




         intentionally applying force to that person) or a person could swing a baseball bat
         too close to someone (thereby recklessly applying force to that person).

                 These different mental states give rise to three relevant categories of
         conduct. A person might intentionally create force and intentionally apply that
         force against an object (e.g., punching a punching bag). A person might also
         intentionally create force but recklessly apply that force against an object (e.g.,
         practicing a kick in the air, but recklessly hitting a piece of furniture). Or a person
         could recklessly create force that results in damage, such as the car crash example.

                 The question before us is what mental state suffices for a “use of physical
         force” against a family member. In my view, a “use of physical force” most
         naturally refers to cases where a person intentionally creates force and intentionally
         applies that force against a family member. It also includes (at least some) cases
         where a person intentionally creates force but recklessly applies it to a family
         member. But I part ways with the majority’s conclusion that purely reckless
         conduct—meaning, where a person recklessly creates force—constitutes a “use of
         physical force.”

  Id. at 2284-85 (internal footnote omitted).

         With respect to the nature of an intentional “use” of physical force, Justice Thomas stated

  that “the law will impute that intent where the actor knows with a practical certainty that it will

  cause harm.” Id. at 2287. He further explained:

         [T]he requirement of a “practical” certainty reflects that, in ordinary life, people
         rarely have perfect certitude of the facts that they “know.” But as the probability
         decreases, “the actor’s conduct loses the character of intent, and becomes mere
         recklessness.” Restatement (Second) of Torts § 8A, Comment b, at 15. And the
         distinction between intentional and reckless conduct is key for defining “use.”
         When a person acts with a practical certainty that he will employ force, he intends
         to cause harm; he has actively employed force for an instrumental purpose, and that
         is why we can fairly say he “uses” force. In the case of reckless wrongdoing,
         however, the injury the actor has caused is just an accidental byproduct of
         inappropriately risky behavior; he has not actively employed force.

  Id. at 2288-89. Accordingly, Justice Thomas concluded “[t]he ‘use of physical force’ does not

  include crimes involving purely reckless conduct,” id. at 2292, a conclusion incorporated into his

  Borden concurrence.




                                                 - 15 -
Case 4:20-cr-00276-GKF Document 178 Filed in USDC ND/OK on 09/03/21 Page 16 of 21




                 3.        Analysis

         As set forth above, five of the nine Justices concurred in the judgment, but applied disparate

  rationales. “When a fragmented Court decides a case and no single rationale explaining the result

  enjoys the assent of five Justices, ‘the holding of the Court may be viewed as that position taken

  by those Members who concurred in the judgments on the narrowest grounds.’” Marks v. United

  States, 430 U.S. 188, 193 (1977) (quoting Gregg v. Georgia, 428 U.S. 153, 169 n.15 (1976)

  (opinion of Stewart, Powell, and Stevens, JJ.)). The Tenth Circuit has explained application of the

  Marks rule as follows:

         In practice, however, the Marks rule produces a determinative holding only when
         one opinion is a logical subset of other, broader opinions. Thus, for example, one
         inquiry under Marks might be whether the concurrence posits a narrow test to which
         the plurality must necessarily agree as a logical consequence of its own, broader
         position. When, however, one opinion supporting the judgment does not fit entirely
         within a broader circle drawn by the others, Marks is problematic. We do not apply
         Marks when the various opinions supporting the Court’s decision are mutually
         exclusive.

  Large v. Fremont Cnty., 670 F.3d 1133, 1141 (10th Cir. 2012) (internal citations and quotations

  omitted). In Borden, Justice Thomas opined in his concurrence that the phrase “use of physical

  force” alone requires “intentional acts designed to cause harm” and therefore “does not

  encompass” offenses with a mens rea of recklessness. Borden, 141 S. Ct. at 1835; see also

  Voisine, 136 S. Ct. at 2283. Thus, Justice Thomas “must necessarily agree” that “use of physical

  force,” when modified by “against the person of another,” excludes recklessness as reasoned by

  Justice Kagan. Large, 670 F.3d at 1141. Accordingly, the more narrow opinion authored by

  Justice Kagan is “a logical subset” of the broader opinion expressed by Justice Thomas, and the

  Marks rule applies. The plurality opinion authored by Justice Kagan may therefore be construed




                                                 - 16 -
Case 4:20-cr-00276-GKF Document 178 Filed in USDC ND/OK on 09/03/21 Page 17 of 21




  as the determinative holding of the Court in Borden. 8

         Applying Justice Kagan’s reasoning, the court concludes that second-degree murder

  pursuant to § 1111 constitutes a “crime of violence” as defined by § 924(c). As previously stated,

  Justice Kagan emphasized that “‘against another,’ when modifying the ‘use of force,’ demands

  that the perpetrator direct his action at, or target, another individual.” Borden, 141 S. Ct. at 1825.

  If the conduct is not so directed, it cannot come within the elements clause. Id.

         As previously stated, second-degree murder requires malice aforethought, which may be

  satisfied by: “(1) intent-to-kill without the added ingredients of premeditation and deliberation;

  (2) intent-to-do-serious-bodily-injury; (3) depraved-heart; or (4) commission of [certain felonies].”

  Wood, 207 F.3d at 1228. This matter concerns two of those categories—“depraved-heart” and

  commission of certain felonies. 9

                         a.      Depraved-Heart

         In the context of second-degree murder, “[t]he concepts of ‘depraved heart’ and ‘reckless

  and wanton, and a gross deviation from a reasonable standard of care’ are functionally equivalent.”

  Wood, 207 F.3d at 1228. Significantly, the elements of manslaughter also refer to “reckless and

  wanton” behavior. Id. “The substantive distinction is the severity of the reckless and wanton




  8
    However, as will be discussed below, regardless of whether the court applies Justice Kagan’s or
  Justice Thomas’s opinion, the same conclusion would result. And, in a dissent authored by Justice
  Kavanaugh, the four remaining Justices made their opinion on the issue clear: “In my view, crimes
  committed with extreme recklessness, such as depraved-heart murder, should obviously still
  qualify as predicate offenses under [Armed Career Criminal Act], even after today’s decision.” Id.
  at 1856 n.21.
  9
   Neither party contends that intent-to-kill without premeditation and deliberation or intent-to-do-
  serious-bodily-injury do not constitute “crimes of violence.” Nor would such argument be
  successful. See Borden, 141 S. Ct. 1826 (“[T]he clause covers purposeful and knowing acts[.]”)
  (Kagan, J. plurality concurrence); id. at 1835 (reasoning elements clause applies to “intentional
  acts designed to cause harm”) (Thomas, J., concurring).


                                                  - 17 -
Case 4:20-cr-00276-GKF Document 178 Filed in USDC ND/OK on 09/03/21 Page 18 of 21




  behavior: Second-degree murder involves reckless and wanton disregard for human life that is

  extreme in nature, while involuntary manslaughter involves reckless and wanton disregard that is

  not extreme in nature.” Id. at 1229 (emphasis added); see also Commentary to MODEL PENAL

  CODE § 210.2, p. 21 (emphasis added) (“In a prosecution for murder, however, the Code calls for

  the further judgment whether the actor’s conscious disregard of the risk, under the circumstances,

  manifests extreme indifference to the value of human life.”). A crime resulting in death that does

  not satisfy the heightened standard of extreme indifference to human life must be treated as

  manslaughter. Commentary to MODEL PENAL CODE § 210.2, p. 2; MODEL PENAL CODE §

  210.3(1)(a). Accordingly, “what separates malice aforethought is the ‘extreme indifference to the

  value of human life.’” United States v. Báez-Martínez, 950 F.3d 119, 127 (1st Cir. 2020).

         The Tenth Circuit has previously recognized that “reckless conduct,” as it relates to

  depraved heart murder, “is considered a form of intentional conduct because it ‘includes an

  element of deliberateness—a conscious acceptance of a known, serious risk.’” United States v.

  Serawop, 410 F.3d 656, 663 n.4 (10th Cir. 2005) (emphasis in original) (quoting Archuleta v.

  McShan, 897 F.2d 495, 499 (10th Cir. 1990)). That is, only if the “recklessness that can be fairly

  assimilated to purpose or knowledge should be treated as murder.” Commentary to MODEL PENAL

  CODE § 210.2, p. 22. The mental state necessarily requires consideration of defendant’s knowledge

  of the surrounding circumstances and what defendant should realize to be the degree of risk to

  human life. 2 Wayne R. LaFave, Substantive Criminal Law § 14.4(a), (b) (3d ed. 2018). That is,

  only if a person consciously understands a known risk to human life may he be charged with

  second-degree murder.

         The court concurs with the First Circuit that a “defendant who acts in this manner can more

  fairly be said to have actively employed force (i.e., ‘use[d]’ force) ‘against the person of another.’”




                                                  - 18 -
Case 4:20-cr-00276-GKF Document 178 Filed in USDC ND/OK on 09/03/21 Page 19 of 21




  Báez-Martínez, 950 F.3d at 127. Thus, Justice Kagan’s concern regarding the reckless driver

  scenario does not apply as, in that example, the commuter runs a red light and hits a pedestrian he

  did not see. Borden, 141 S. Ct. at 1827. But to be culpable for second-degree murder, the

  defendant must be conscious of a risk specific to a human life, not just a real, generalized risk. Cf.

  Borden, 141 S. Ct. at 1827. That is, to be culpable of second-degree murder, the motorist would

  have had to have been aware of the risk to the specific pedestrian’s life. For this reason, depraved

  heart or malice aforethought is more akin to intentional and knowing conduct, rather than ordinary

  recklessness. See Searwop, 510 at 663 n.4; Begay, 934 F.3d at 1046-47 (Smith, J., dissenting)

  (“[T]he extreme recklessness necessary to equate to malice aforethought is not and cannot be

  ‘accidental.’ To the contrary, killing ‘recklessly with extreme disregard for human life’ most

  naturally suggests a higher degree of depravity or knowing disregard.”).

         Nor would the result change pursuant to Justice Thomas’s concurring opinion in Borden.

  As stated above, in his Voisine dissent, which is incorporated into his Borden concurrence, Justice

  Thomas recognized that “use of physical force” includes cases “where a person intentionally

  creates force but recklessly applies it.” Voisine, 136 S. Ct. at 2285. This is because, as the

  probability of harm increases, the actor’s conduct gains “the character of intent.” Id. at 2288.

  Second-degree murder is characterized by reckless and wanton disregard for human life that is

  extreme in nature. Wood, 207 F.3d at 1229. Thus, a person who acts with malice aforethought

  acts with sufficient intent or “at least with knowledge that those consequences will ensue” to

  constitute a “use of physical force” as contemplated by Justice Thomas.

                         b.      Commission of Certain Felonies

         Mr. Kepler does not offer any specific argument or caselaw regarding the “commission of

  certain felonies” form of malice aforethought, but the government raises the issue in its




                                                  - 19 -
Case 4:20-cr-00276-GKF Document 178 Filed in USDC ND/OK on 09/03/21 Page 20 of 21




  supplemental brief.    Accordingly, the court will briefly discuss this fourth form of malice

  aforethought.

         In United States v. Pearson, the Tenth Circuit stated that “second degree murder’s malice

  aforethought element is satisfied by . . . . commission of a felony when the crime does not fall

  under the first degree murder paragraph of § 1111(a).” 10 203 F.3d 1243, 1271 (10th Cir. 2000).

  Subsequent Tenth Circuit decisions have interpreted Pearson to “suggest[]” the existence of

  second-degree felony murder. See United States v. Christie, 717 F.3d 1156, 1174 (10th Cir. 2013)

  (“[W]e have suggested that a killing in the course of committing any felony satisfies the malice

  requirement for second-degree murder.”); United States v. Fortier, 180 F.3d 1217, 1228 (10th Cir.

  1999). With respect to first-degree felony murder, “malice aforethought is proved by commission

  of the felony, [and] there is no actual intent requirement.” United States v. Barrett, 797 F.3d 1207,

  1221 (10th Cir. 2015). However, “[i]n contrast, the ‘malice aforethought’ that must be established

  for second-degree murder requires proof of malice with respect to the homicide.” Chanthadara,

  230 F.3d at 1258 (emphasis added). That is, in the context of second-degree murder, malice

  aforethought is not “proved by commission of the felony” alone. Thus, in order to satisfy the

  second-degree malice aforethought requirement through commission of a felony, Pearson must be

  read narrowly. To satisfy the standard, Pearson must be construed “as requiring the predicate

  felony to be . . . one whose required mens rea would, if transferred to the homicide, meet the




  10
     Section 1111(a) states: “Murder is the unlawful killing of a human being with malice
  aforethought. Every murder perpetrated by poison, lying in wait, or any other kind of willful,
  deliberate, malicious, and premeditated killing; or committed in the perpetration of, or attempt to
  perpetrate, any arson, escape, murder, kidnapping, treason, espionage, sabotage, aggravated sexual
  abuse or sexual abuse, child abuse, burglary, or robbery; or perpetrated as part of a pattern or
  practice of assault or torture against a child or children; or perpetrated from a premeditated design
  unlawfully and maliciously to effect the death of any human being other than him who is killed, is
  murder in the first degree.”


                                                 - 20 -
Case 4:20-cr-00276-GKF Document 178 Filed in USDC ND/OK on 09/03/21 Page 21 of 21




  ‘malice aforethought’ standard”—that is, through intent to kill, intent to do bodily harm, or

  depraved heart. Christie, 717 F.3d at 1174; see also 2 Wayne R. LaFave, Substantive Criminal

  Law, § 14.5(b) (3d ed. 2018). For the reasons discussed above, intent to kill, intent to do bodily

  harm, and depraved heart satisfy the intent requirement of a “crime of violence.” Accordingly, the

  court concludes that second-degree murder is a “crime of violence” as defined by § 924(c). Mr.

  Kepler’s motion for judgment of acquittal as to Count Two is denied in this respect.

                                            Conclusion

         WHEREFORE, the Motion for Judgment of Acquittal Pursuant to Federal Rule of Civil

  Procedure 29(c)(1) [Doc. 112] of defendant Shannon James Kepler is granted as to Count Three

  of the Indictment, but denied as to Count Two.

         IT IS SO ORDERED this 3rd day of September, 2021.




                                                - 21 -
